DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
This Final Office Action is in response to Applicant’s Remarks/Amendments filed on 13 December, 2021. 
The amendments have been entered.

Disposition of Claims
Claims 1-4 and 6-8 are pending.
Claims 5 and 9-16 have been cancelled.

Claim Objections
Claim 1 is, further, objected to because of the following informalities:  
Claim 1 was amended to incorporate the phrase, “a second channel configured to utilize waste heat of the electric part to warm up the battery connected in series on a downstream side of the electric part by connecting the battery temperature regulation circuit with the electric part cooling circuit to bass through the electric part, included in the electric part circuit, and introduce liquid warmed by the electric part into the battery temperature regulation circuit,”, which should be corrected to - - a second channel configured to utilize waste heat of the electric part to warm up the battery connected in series on a downstream side of the electric part by pass through the electric part, included in the electric part circuit, and introduce liquid warmed by the electric part into the battery temperature regulation circuit, - -
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to recite “a second channel configured to utilize waste heat of the electric part to warm up the battery connected in series on a downstream side of the electric part by connecting the battery temperature regulation circuit with the electric part cooling circuit to bass through the electric part, included in the electric part circuit, and introduce liquid warmed by the electric part into the battery temperature regulation circuit,” which the underlined portion is considered to be new matter. As recited, it appears that the second channel is configured to utilize the waste heat from the electric part to warm up the battery. However, it is the structural arrangement and connection which results in the battery being heated by the waste heat, such that the battery utilizes the waste heat, obtained from the electric part of the electric part cooling circuit, when the second channel provides connection from the electric part cooling circuit to the battery temperature regulation circuit. This is evident by the specification at paragraph 73. Thus, for examination purposes, it is being construed that a second channel is configured to connect the battery temperature regulation circuit with the electric part cooling circuit by serially passing through the electric part and the battery, at a downstream side of the electric part, to warm up the battery with waste heat from the electric part, included in the electric part cooling circuit, and introduce liquid warmed by the electric part into the battery temperature regulation circuit.
Claims 2-4 and 6-8 depend from rejected claim 1, and thereby, are further rejected under 35 U.S.C. 112(a), due to dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over JOHNSTON (US 9,511,645 B2 – published 6 December, 2016), in view of RAWLINSON (US 9,844,995 B2).
As to claim 1, JOHNSTON discloses a vehicle management system (abstract, line 1; figures 5-8), comprising:
a refrigerant circuit(501) configured to circulate a refrigerant to regulate a temperature inside a passenger compartment (col.9,lines 1-65);
a heating circuit (503) configured to circulate a liquid(col.7, lines 15-32) that exchanges heat with the refrigerant(col.9, lines 46-65), the heating circuit being capable of regulating the temperature inside the passenger compartment (col.8, lines 61-67);
a battery temperature regulation circuit(505) configured to regulate a temperature of a battery(509) by introducing liquid of the heating circuit (figure 6; col.10,lines 23-27) or liquid that exchanges heat with the refrigerant to the battery (col.7, lines 15-32; col.9, lines 36-43);
an electric part cooling circuit(507) couplable to the battery temperature regulation circuit (figures 5-8; col.10, lines 23-30 and 54-65; col.10, line 66-col.11, line 3) and configured to regulate a temperature of an electric part (513 and 517; col.8, lines 1-44) for driving a vehicle;
However, JOHNSTON does not explicitly disclose the first and second channel as configured within claim 1 of the present invention.
RAWLINSON, however, is within the field of endeavor provided a vehicle management system (abstract, lines 1-8). RAWLINSON teaches  a battery temperature regulation circuit (241; col.7,line 64- col.8, line 4) configured to regulate a temperature of a battery (101; col.6, lines 6-10; col.7,lines 9-22) and an electric part cooling circuit (225; col. 7, line 9 – col. 8, line 4) couplable to the battery temperature regulation circuit (col.7, line 54- col.8, line 4) and configured to regulate a temperature of an electric part for driving a vehicle (227 and/or 229; col.7, line 23- col.8, line 27). RAWLINSON teaches including a first channel (see annotate figure 7; col.9, lines 44-52) configured to connect the battery temperature regulation circuit with the electric part cooling circuit by bypassing the electric part included in the electric part cooling circuit (when valve 239 is opened to allow serial coupling between the battery temperature regulation circuit, 241, and the electric part cooling circuit, 225, in addition to the flow configuration of the operation of figure 7 to divert the fluid introduced therein to flow along  coolant pathway 701, which bypasses the electric part, 227/229, included in the electric part cooling circuit) and introduce liquid cooled by the electric part cooling circuit into the battery temperature regulation circuit (wherein the channel provides the fluid is directed towards the radiator, 233, which cools the fluid flowing therein as stated in col.7, lines 56-61 prior to being directed from the electric part cooling circuit back into the battery temperature regulation circuit via serial connection by valve 239); and a second channel (see annotated figure 6; col.9,lines 41-44) configured to connect the battery temperature regulation circuit with the electric part cooling circuit by serially passing through the electric part and the battery, at a downstream side of the electric part, (when valve 239 is opened to allow serial coupling between the battery temperature regulation circuit, 241, and the electric part cooling circuit, 225, in addition to the flow configuration of the operation of figure 6 to direct the fluid introduced therein to flow along coolant pathway 601, which passes through the electric part, 227/229, included in the electric part cooling circuit) to warm up the battery with waste heat from the electric part, included in the electric part cooling circuit(wherein the channel provides the fluid to communicate with the electric parts, 227/229,to remove heat generated by the electric parts, as stated in col.8, lines 5-27, so as to warm the fluid. This fluid is then directed towards the radiator, 233, which may cool the fluid flowing therein as stated in col.7, lines 56-61 prior to being directed from the electric part cooling circuit back into the battery temperature regulation circuit via serial connection by valve 239 or may be bypassed via valve 237, which can supply fluid which is warmed back to the battery temperature regulation circuit, as stated in col.7, lines 61-64), and introduce liquid warmed by the electric part into the battery temperature regulation circuit (wherein the channel provides the fluid to communicate with the electric parts, 227/229,to remove heat generated by the electric parts, as stated in col.8, lines 5-27, so as to warm the fluid. This fluid is then directed towards the radiator, 233, which cools the fluid flowing therein as stated in col.7, lines 56-61 prior to being directed from the electric part cooling circuit back into the battery temperature regulation circuit via serial connection by valve 239 or may be bypassed via valve 237, which can supply fluid which is warmed back to the battery temperature regulation circuit, as stated in col.7, lines 61-64). This provides that the temperature of the battery is capable of being regulated by using the first and second channel, dependent upon the warming and cooling of the fluid flowing through the connection of the battery temperature regulation circuit with the electric part cooling circuit, via at least the first and second channels to direct fluid into the electric part or bypass the electric part. RAWLINSON teaches the channel configuration surrounding the electric parts, which allow bypassing or passage through the electric parts, so as to thermal control within the system with sufficient flexibility to allow the system to optimize cooling or heating based on individual component requirements, ambient conditions, and vehicle use (col.8, lines22-27 and col.11, lines 4-9). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was col.2, lines 25-30).

    PNG
    media_image1.png
    934
    975
    media_image1.png
    Greyscale

Annotated Figure 6 of RAWLINSON

    PNG
    media_image2.png
    929
    916
    media_image2.png
    Greyscale

Annotated Figure 7 of RAWLINSON
As to claim 2, JOHNSTON, as modified by RAWLINSON, further wherein
when the electric part cooling circuit and the battery temperature regulation circuit are coupled , liquid circulating through the electric part cooling circuit is introduced into the battery temperature regulation circuit (figure 7; col.10, lines 23-330 and 54-64; col.10, line 66- col.11, line 3; specifically, wherein the fluid within circuit, 507, and the fluid within circuit, 505, can join together, such that the fluid within the battery regulation circuit can be provided to the electric part cooling circuit).

As to claim 3, JOHNSTON, as modified by RAWLINSON,  discloses further comprising:
a channel (channel within valve, 1003) configured to introduce liquid flowing downstream from the electric part into the battery temperature regulation circuit (figures 10-11; col.10, lines 54-57; col.10, line 66-col.11, line 1; col.12, lines 6-11; particularly, the valve’s channel is able to allow liquid flowing downstream from the electric part to flow into the battery cooling part, as shown in annotated figure 11).

As to claim 4, JOHNSTON, as modified by RAWLINSON, discloses further comprising:
a channel(channel within valve, 1004) configured to introduce liquid that has exchanged heat with outdoor air at the radiator into the radiator (521; col.8, lines 34-44, wherein outdoor air is circulated through the radiator either by motion of the vehicle or through a fan when the vehicle is stopped or driving at low speeds) into the battery temperature regulation circuit (the valve’s channel is provided to cause fluid which is downstream of the radiator to flow into the battery cooling part, as shown in annotated figure 11), wherein
the electric part cooling circuit comprises a radiator configured to cool circulating the liquid (col.7, lines 15-32; col.8, lines 34-37).



As to claim 6, JOHNSTON, as modified by RAWLINSON, discloses further comprising:
a control valve (563) disposed at a coupling between the electric part cooling circuit and the battery temperature regulation circuit (figures 5-8), the control valve being configured to control the introduction of liquid circulating through the electric part cooling circuit into the battery temperature regulation circuit (figures 5-8; col.10,lines 54-57; col.10,line 66 – col.11, line 1).

As to claim 7, JOHNSTON, as modified by RAWLINSON, discloses further comprising:
a control valve (563) disposed at a coupling between the electric part cooling circuit and the battery temperature regulation circuit (figures 5-8), the control valve being configured to control the introduction of liquid circulating through the electric part cooling circuit into the battery temperature regulation circuit (figures 5-8; col.10,lines 54-57; col.10,line 66 – col.11, line 1).

As to claim 8, JOHNSTON, as modified by RAWLINSON, discloses further comprising:
a control valve (563) disposed at a coupling between the electric part cooling circuit and the battery temperature regulation circuit (figures 5-8), the control valve being configured to control the introduction of liquid circulating through the electric part cooling circuit into the battery temperature regulation circuit (figures 5-8; col.10,lines 54-57; col.10,line 66 – col.11, line 1).




RESPONSE TO ARGUMENTS
Applicant's arguments filed 13 December, 2021 have been fully considered but they are not persuasive. 
At pages 5-6, Applicant asserts that Johnston and Rawlinson, taken alone or in combination, fails to disclose or suggest the amended recitations presented in claim 1. Applicant submits a figure of the present invention and the annotated figure originally supplied by the Examiner in the Non-Final Office Action mailed on 13 September, 2021. The Applicant does not supply any further evidence or arguments supporting this conclusion or providing explanation which would be pertinent to support such a conclusion. The Examiner notes, “If a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case. See, e.g., In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990) (en banc). Rebuttal evidence and arguments can be presented in the specification, In re Soni, 54 F.3d 746, 750, 34 USPQ2d 1684, 1687 (Fed. Cir. 1995), by counsel, In re Chu, 66 F.3d 292, 299, 36 USPQ2d 1089, 1094-95 (Fed. Cir. 1995), or by way of an affidavit or declaration under 37 CFR 1.132, e.g., Soni, 54 F.3d at 750, 34 USPQ2d at 1687; In re Piasecki, 745 F.2d 1468, 1474, 223 USPQ 785, 789-90 (Fed. Cir. 1984). However, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).” See MPEP § 2145. Applicant appears to present a conclusory argument. The Examiner is not persuaded to such, as there is no evidence or arguments presented by the Applicant to seemingly support such a conclusion. As the Examiner presents herein, RAWLINSON teaches a second channel which is configured as claimed, and in view, of the lack of arguments, the Examiner maintains this position, as it is believed the Applicant has not come forward with arguments and/or evidence to rebut the prima facie case. 

CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        1/14/2022